DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 13, 17-18, 20, 22-23, 33, 37-38, 55, 57-58, 65, and 73-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
Particularly, Claims 1, 20, 55 and 73 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The support for the enablement rejection is as follows: 
F) The amount of direction provided by the inventor
Applicant does not provide any specific types of biomarkers or molecules that are associated with a pancreatic cancer or predisposition thereto. Instead, Applicant lumps pancreatic cancer with other conditions such as colorectal cancer, liver cancer, gastric cancer etc. (par. [0012]) and states that a target molecule for cancer in general can comprise a polypeptide, antibody, bile acid, etc. (par. [0012]). Par. [0061] states what the target molecule cannot be and par. [0088] expands the types of conditions that are intended to be diagnosed but fails to disclose what molecule or molecules are needed to distinguish one from another, i.e. pancreatic issues versus colorectal issues for example. The spec is full of laundry lists without any indicator how to specifically target a certain condition.
 Applicant states detecting a biomarker and comparing it to similar biomarkers obtained from patients with the condition of interest, wherein a match would presumably indicate the condition, disease or predisposition thereto (par. [0083]). Would this produce accurate results or just a best guess? Applicant states up to 100 combinations of molecules can be used to provide accurate predication (par. [0085])
G) Existence of working examples
The spec provides numerous examples of how to obtain molecular readings from GLF, such as using ELISAs (par. [0064-0072]). However, the spec does not provide any examples of how to take the results of these assays and specifically diagnose any possible pancreatic disease, condition or predisposition thereto, or distinguish these conditions, diseases or predispositions thereto from any other condition.
H) Quantity of experimentation needed
Applicant indicates the target molecules for predicting a pancreatic cancer or predisposition thereto is not known and a comparison of up to 100 different molecules (and all possible combinations of these molecules) would need to be tested for up to 100 control subjects to accurately identify biomarkers for a specific condition. To cycle through every possible combination of 100 molecules, you would have to create 2100 combinations which would be equivalent to 1.26 x 1030. And then you would have to test for up to 100 patients. This would appear to require undue experimentation to even come up with the target molecule or molecules you are looking for.
Claims 3, 6, 13, 17-18, 22-23, 33, 37-38, 57-58, 65, 67-72, 74-77 are rejected as being dependent upon the non-enabled independent claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 55, 57-58, 65 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kayazawa et al (“Lactoferrin in Whole Gut Lavage Fluid as a Marker for Disease Activity in Inflammatory Bowel Disease: Comparison with Other Neutrophil-Derived Proteins”)
Regarding claim 55, Kayazawa discloses a kit for detecting a target molecule in a gastrointestinal lavage fluid sample (“methods”, “results”) for diagnosing a pancreatic cancer, or predisposition thereto (“results”), in a subject, the kit comprising: a lavage fluid for oral administration to a subject (“lavage protocol”); a vessel for collecting the gastrointestinal lavage fluid sample from the subject (via aspiration tube of aliquots) (“lavage protocol”); and an agent for detecting a target molecule (“measurements of lactoferrin, PMN-E, myeloperoxidase, and lysozyme in WGLF by ELISA”) associated with the pancreatic condition or disease, or predisposition thereto  (“relationship between protein concentration in WGLF and colonoscopic grading in UC”, “relationship between protein concentration in WGLF and the CDAI in CD”, and “Discussion”) . Examiner notes claim 55 is a device claim and the functional language “for diagnosing a pancreatic cancer or predisposition thereto” reads as intended use…Kayazawa is capable of detecting the type of molecule applicant envisions, and therefore, the claimed language is satisfied.
Regarding claim 57, Kayazawa discloses further comprising a protease inhibitor (“measurements of lactoferrin, PMN-E, myeloperoxidase, and lysozyme in WGLF by ELISA”).  
Regarding claim 58, Kayazawa discloses wherein the target molecule 5 ME1 37270057v.1Application No.: 16/244,752Docket No.: 121940-00102a) comprises a polypeptide, antibody, bile acid, metabolite, or glycan (“measurements of lactoferrin, PMN-E, myeloperoxidase, and lysozyme in WGLF by ELISA”); b) comprises a biomarkerAs the claim recites “or”, only one of a-d must be rejected. Examiner rejects element a.
Regarding claim 65, Kayazawa discloses wherein the lavage fluid a) wherein the lavage fluid comprises an ingredient selected from the group consisting of polyethylene glycol (Niflec) (“lavage protocol”), magnesium sulfate, sodium sulfate, potassium sulfate, magnesium citrate, ascorbic acid, sodium picosulfate, and bisacodyl; and/or b) wherein the lavage fluid is selected from the group consisting of GOLYTELY (“lavage protocol”), HALFLYTELY, NULYTELY, SUPREP, FLEET'S PHOSPHO-SODA, magnesium citrate, and their generic equivalents.  Examiner notes that claim 65 is further evidence that Kayazawa is capable of the claimed function since it uses the same lavage fluid composition. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 6, 13, 17-18, 20, 22-23, 33, 37-38, 73-75 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 20130247232) in view of Kayazawa et al (“Lactoferrin in Whole Gut Lavage Fluid as a Marker for Disease Activity in Inflammatory Bowel Disease: Comparison with Other Neutrophil-Derived Proteins”) 
Regarding claim 1, Wang discloses a method for diagnosing a pancreatic cancer or predisposition thereto, in a subject (abstract, paragraph 0291-0293, 0299), the method comprising: obtaining a lavage fluid sample from the subject (“samples.. taken from a subject…lavage of any other part of the body or system in the body”) (paragraph 0288); and detecting a target molecule (“numerous well known tissue or fluid collection methods can be utilized to collect the biological sample from the subject in order to determine the level of DNA, RNA, and/or polypeptide of the marker of interest in the subject”) in the lavage fluid sample (paragraph 0289), wherein the target molecule is associated with the presence of the pancreatic cancer, or predisposition thereto (abstract, paragraph 0291-0293, 0299).
Wang is silent regarding orally administering a lavage fluid to the subject; and obtaining a gastrointestinal lavage fluid sample from the subject. Kayazawa teaches orally administering a lavage fluid to the subject (“lavage protocol”); obtaining a gastrointestinal lavage fluid sample from the subject (Lavage protocol”); and detecting a target molecule in the gastrointestinal lavage fluid sample (“measurements of lactoferrin, PMN-E, myeloperoxidase, and lysozyme in WGLF by ELISA”). Therefore, it would have been obvious at the effective filing date of the invention to modify Wang’s use of lavage for an body system to detect target molecules by Kayazawa’s specific use of gastrointestinal lavage for the purpose of providing a body sample which contains smaller amounts of substances that would interfere with assays, and due to the quick transit of GLF the destruction of protein by digestive enzymes and bacterial proteases is less, therefore making for an advantageous sample for target molecule detection (Kayazawa, “Introduction”).
Regarding claim 3, Wang/Kayazawa disclose wherein the gastrointestinal lavage fluid is obtained from the subject by purging the subject's gastrointestinal system (“lavage protocol”) (Kayazawa).   
Regarding claim 6, Wang/Kayazawa discloses wherein the target molecule a) comprises a polypeptide, antibody, bile acid, metabolite, or glycan (Kayazawa: “measurements of lactoferrin, PMN-E, myeloperoxidase, and lysozyme in WGLF by ELISA”); b) comprises a biomarkeror d) originated from an accessory digestive glandAs the claim recites “or”, only one of a-d must be rejected. Examiner rejects element a. 
Regarding claim 13, Wang/Kayazawa discloses2ME1 37270057v.1Application No.: 16/244,752Docket No.: 121940-00102Regarding claim 1 a) wherein the lavage fluid comprises an ingredient selected from the group consisting of polyethylene glycol (Niflec) (“lavage protocol”, Kayazawa), magnesium sulfate, sodium sulfate, potassium sulfate, magnesium citrate, ascorbic acid, sodium picosulfate, and bisacodyl; and/or e) b) wherein the lavage fluid is selected from the group consisting of GOLYTELY (“lavage protocol”, Kayazawa), HALFLYTELY, NULYTELY, SUPREP, FLEET'S PHOSPHO-SODA, magnesium citrate, and their generic equivalents.  
Regarding claim 17, Wang/Kayazawa discloses further comprising performing a colonoscopy on the subject (“lavage protocol”, Kayazawa). 
Regarding claim 18, Wang/Kayazawa discloses wherein the subject is human (Kayazawa: “subjects”). 
Regarding claim 20, Wang discloses a method for identifying a biomarker associated with a pancreatic cancer, or predisposition thereto (abstract, paragraph 0290-0293, 0299), the method comprising: orally administering a lavage fluid to a plurality of test subjects having the pancreatic cancer and a plurality of control subjects who do not have the pancreatic cancer; obtaining a test lavage fluid sample (“samples.. taken from a subject…lavage of any other part of the body or system in the body”) (paragraph 0288) from the plurality of test subjects and a control lavage fluid sample from the plurality of control subjects (“normal controls”) (paragraph 0039); 3ME1 37270057v.1Application No.: 16/244,752Docket No.: 121940-00102determining the level of at least 5 target molecules (Fig 8a/8b) in the test lavage fluid sample and the control lavage fluid sample (“numerous well known tissue or fluid collection methods can be utilized to collect the biological sample from the subject in order to determine the level of DNA, RNA, and/or polypeptide of the marker of interest in the subject”), and identifying a target molecule which is present at significantly different levels in the test lavage fluid sample relative to the levels in the control lavage fluid sample (paragraph 0039, 0068) (Fig 2a/2b), thereby identifying a biomarker for the pancreatic cancer, or predisposition thereto (abstract, paragraph 0291-0293, 0299). 
Kayazawa teaches orally administering a lavage fluid to a plurality of test subjects (“subjects”, “lavage protocol”) having the condition or disease and a plurality of control subjects who do not have the pancreatic cancer (“subjects”); obtaining a test gastrointestinal lavage fluid sample (“lavage protocol”) from the a plurality of test subjects (“subjects”, “lavage protocol”) and a control gastrointestinal lavage fluid sample from the a plurality of control subjects (“subjects”, “lavage protocol”); 3 ME1 37270057v.1Application No.: 16/244,752Docket No.: 121940-00102determining the level of target molecules in the test gastrointestinal lavage fluid sample and the control gastrointestinal lavage fluid sample (“results”, “discussion”, Table 1, Figure 2), and identifying a target molecule which is present at significantly different levels in the test gastrointestinal lavage fluid sample relative to the levels in the control gastrointestinal lavage fluid sample (Table 1, and Figure 2), thereby identifying a biomarker for the cancer, or predisposition thereto (“our results indicated that lactoferrin is the most suitable marker of the four for evaluating mucosal inflammation in UC. In patients with CD, lactoferrin and lyeloperozidase concentrations in WGLF correlated well with the CDAI”, “discussion”, “results”). Therefore, it would have been obvious at the effective filing date of the invention to modify Wang’s use of lavage for an body system to detect target molecules by Kayazawa’s specific use of gastrointestinal lavage for the purpose of providing a body sample which contains smaller amounts of substances that would interfere with assays, and due to the quick transit of GLF the destruction of protein by digestive enzymes and bacterial proteases is less, therefore making for an advantageous sample for target molecule detection.
Regarding claim 22, Wang/Kayazawa disclose wherein the target molecules a) are selected from b) comprise  a biomarker, wherein the biomarker is associated with the pancreatic cancer, or predisposition thereto, a positive response to treatment for the pancreatic cancer, a partial response to treatment for the pancreatic cancer, a negative response to treatment for the pancreatic cancer, or no response to treatment for the pancreatic cancer; and/or c) originated from an accessory digestive gland, wherein the accessory digestive gland is a salivary gland, pancreas, gallbladder, or liver.  As the claim recites “or”, only one of a-d must be rejected. Examiner rejects element a.
Regarding claim 23, Wang/Kayazawa discloses determining the level of 10, 20, 30, 50 or 100 target molecules (Fig 8a, 14a, 14b, Wang) in the test gastrointestinal lavage fluid sample (“lavage protocol”, Kayazawa) and the control gastrointestinal lavage fluid sample (“lavage protocol”, Kayazawa). 
Regarding claim 33, Wang/Kayazawa disclose a) wherein the lavage fluid comprises an ingredient selected from the group consisting of polyethylene glycol (Niflec) (“lavage protocol”, Kayazawa), magnesium sulfate, sodium sulfate, potassium sulfate, magnesium citrate, ascorbic acid, sodium picosulfate, and bisacodyl; and/or b) wherein the lavage fluid is selected from the group consisting of GOLYTELY (“lavage protocol”, Kayazawa), HALFLYTELY, NULYTELY, SUPREP, FLEET'S PHOSPHO-SODA, magnesium citrate, and their generic equivalents.  
Regarding claim 37, Wang/Kayazawa disclose further comprising performing a colonoscopy on the test subjects and control subjects (“lavage protocol”, Kayazawa). 
Regarding claim 38, Wang/Kayazawa disclose wherein the test subjects and control subjects are human (“subjects”, Kayazawa).  
Regarding claim 73, Wang discloses a method for diagnosing a pancreatic cancer, or predisposition thereto, in a subject (abstract, paragraph 0290-0293, 0299), the method comprising: obtaining a lavage fluid sample from the subject (“samples.. taken from a subject…lavage of any other part of the body or system in the body”) (paragraph 0288); and detecting a target molecule (“numerous well known tissue or fluid collection methods can be utilized to collect the biological sample from the subject in order to determine the level of DNA, RNA, and/or polypeptide of the marker of interest in the subject”) in the lavage fluid sample (paragraph 0289), wherein the target molecule is associated with the presence of the pancreatic condition or disease, or predisposition thereto (abstract, paragraph 0291-0293, 0299).
Wang is silent regarding orally administering a lavage fluid to the subject; and obtaining a gastrointestinal lavage fluid sample from the subject. Kayazawa teaches orally administering a lavage fluid to the subject (“lavage protocol”); obtaining a gastrointestinal lavage fluid sample from the subject (Lavage protocol”); and detecting a target molecule in the gastrointestinal lavage fluid sample (“measurements of lactoferrin, PMN-E, myeloperoxidase, and lysozyme in WGLF by ELISA”). Therefore, it would have been obvious at the effective filing date of the invention to modify Wang’s use of lavage for an body system to detect target molecules by Kayazawa’s specific use of gastrointestinal lavage for the purpose of providing a body sample which contains smaller amounts of substances that would interfere with assays, and due to the quick transit of GLF the destruction of protein by digestive enzymes and bacterial proteases is less, therefore making for an advantageous sample for target molecule detection.
Regarding claim 74, Wang/Kayazawa discloses wherein the target molecule 5 ME1 37270057v.1Application No.: 16/244,752Docket No.: 121940-00102 a) comprises a polypeptide, antibody, bile acid, metabolite, or glycan (“measurements of lactoferrin, PMN-E, myeloperoxidase, and lysozyme in WGLF by ELISA”, Kayazawa); b) comprises a biomarker, wherein the biomarker is associated with the pancreatic condition or disease or predisposition thereto, a positive response to treatment for the pancreatic condition or disease, a partial response to treatment for the pancreatic condition or disease, a negative response to treatment for the pancreatic condition or disease, or no response to treatment for the pancreatic condition or disease; and/or c) originated from an accessory digestive gland, wherein the accessory digestive gland is a salivary gland, pancreas, gallbladder, or liver.  As the claim recites “or”, only one of a-d must be rejected. Examiner rejects element a.
Regarding claim 75, Wang/Kayazawa discloses wherein the lavage fluid a) wherein the lavage fluid comprises an ingredient selected from the group consisting of polyethylene glycol (Niflec) (“lavage protocol”, Kayazawa), magnesium sulfate, sodium sulfate, potassium sulfate, magnesium citrate, ascorbic acid, sodium picosulfate, and bisacodyl; and/or b) wherein the lavage fluid is selected from the group consisting of GOLYTELY (“lavage protocol”, Kayazawa), HALFLYTELY, NULYTELY, SUPREP, FLEET'S PHOSPHO-SODA, magnesium citrate, and their generic equivalents.  
Response to Arguments
Applicant's arguments filed 3/01/2022 have been fully considered but they are not persuasive. 
To reiterate as previously noted: In response to applicant’s arguments regarding “post-filing date evidence”, the examiner is unclear how this is relevant to the case or persuasive. After the filing date, would have no bearing to one of ordinary skill in the art at the time the invention was effectively filed. Post-filing date evidence has no bearing in this case and examiner has confirmed this with her primary and a quality specialist. 
To reiterate as previously noted: Applicant’s arguments regarding the detection of target molecules still do not specify what the molecules are e.g. see enablement rejection above. Applicant themselves note that the specification provides that the method and compositions of the present invention can be used for the diagnosis, prognosis for diseases, e.g. diseases and disorders related to the GI tract and organs associated therewith, e.g. pancreatic conditions and diseases…the working examples specifically demonstrated the detection of target molecules in GLF, as well as the association between the identified target molecules and pancreatic condition or disease (page 10, page 11)… in particular table 1-6 and 10 of the present application provides evidence of many different biomarkers that are associated with pancreas that allow for assessment of the physiology of the pancreas (page 11). Furthermore, it is apparent that the identification of specific molecules in those publications has no bearing on this case as applicant themselves state “the present invention is not necessarily predicated upon the discovery of specific markers…instead the present invention is based, at least in part, upon the surprising discovery that a previously disregarded and discarded biological fluid i.e. glf, is actually a valuable source of biomarkers..” (page 13).  Applicant themselves are indicating that any lavage fluid would have these markers or target molecules but rather the novelty and the focus of applicant’s invention is the use of GLF for detecting these same molecules that would be seen in other lavage fluids. 
In response to applicant’s arguments regarding Kayazawa, as clearly noted above, claim 55 is a device claim and the functional language “for diagnosing a pancreatic condition or disease or predisposition thereto” reads as intended use…Kayazawa is capable of detecting the type of molecule applicant envisions, and therefore, the claimed language is satisfied. Furthermore, applicant notes that the focus of these claims is not the discovery of specific target molecules associated with pancreatic condition or disease, or predisposition thereto, but rather the use of GLF and detecting molecules within the GLF associated with disease. Kayazawa certainly discloses this method and satisfies the claim language.  Applicant still has not amended to overcome this rejection.
To reiterate as previously noted: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wang and Kayazawa are both references which are drawn to using lavage fluid for target molecule detection in association with a disease. The only difference between Kayazawa and Wang, is Kayazawa uses the claimed GLF. As clearly noted in the rejection above, there is a clear motivation to combine the references… Therefore, it would have been obvious at the effective filing date of the invention to modify Wang’s use of lavage for an body system to detect target molecules by Kayazawa’s specific use of gastrointestinal lavage for the purpose of providing a body sample which contains smaller amounts of substances that would interfere with assays, and due to the quick transit of GLF the destruction of protein by digestive enzymes and bacterial proteases is less, therefore making for an advantageous sample for target molecule detection (Kayazawa, “Introduction”). 
In response to applicant’s arguments regarding Wang not disclosing the use of an orally administered lavage… the examiner agrees. Wang discloses a method for diagnosing a pancreatic cancer, or predisposition thereto, in a subject (abstract, paragraph 0290-0293, 0299), the method comprising: obtaining a lavage fluid sample from the subject (“samples.. taken from a subject…lavage of any other part of the body or system in the body”) (paragraph 0288); and detecting a target molecule (“numerous well known tissue or fluid collection methods can be utilized to collect the biological sample from the subject in order to determine the level of DNA, RNA, and/or polypeptide of the marker of interest in the subject”) in the lavage fluid sample (paragraph 0289), wherein the target molecule is associated with the presence of the pancreatic cancer, or predisposition thereto (abstract, paragraph 0291-0293, 0299). Kayazawa teaches the orally administered lavage and use of the GLF as clearly noted in the rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791